DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-6, 9, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Oishi et al. (US 2015/0132591, “Oishi”) in view of Yang et al. (US 2017/0317315, “Yang”) in view of Lo et al. (US 2014/0317906, “Lo”).
Regarding claims 1, 5, 6, and 10, Oishi teaches a display device comprising a display panel (e.g., [0103], [0104]) including a substrate material comprising a polyimide film made from a 1,2,3,4 cyclohexane tetracarboxylic dianhydride and a diamine ([0037], [0054]; and see flexibility, [0004]), and adhesive, and an additional substrate material ([0101] – [0104], [0135]). It should be noted that claims 1 and 6 include product-by-process limitations. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Please see MPEP 2113. 	Oishi fails to specifically teach the inclusion of a light absorbing layer on a side away from a first or second substrate. In the same field of endeavor of display devices and elements for use therein ([0003]), Yang teaches a display device having display and non-display regions (e.g., [0143], Fig. 13) and having various layers over the substrate layers, including a functional layer having a light absorbing dye ([0004], [0005]). Such a functional layer would extend beyond the display area into the non-display area and would thus have display and non-display regions (see Fig. 13, see [0145], [0004] – [0008] ; see also, e.g., [0013] – [0022], [0080], wherein the device may have multiple layers having light absorbing properties, [0134] – [0136]). It should be noted that the various layers to be included as described by Yang may be considered to be away from either the first or second substrate (e.g., [0015], [0157], [0080], [0081], i.e., Yang teaches that the orientation of the layers with respect to substrate materials may be adjusted based on the requirements of the display device). It therefore would have been obvious to the ordinarily skilled artisan to have provided light absorbing dyes in various adhesive and functional layers over the display and non-display regions of a device because these layers are known to help to suppress degradation of underlying layers, improve reliability of the device, minimize the reduction of brightness, and may reduce changes in color temperature (see Oishi, [0110] – [0120], [0223] – [0225]). 	Modified Oishi fails to specifically tach that the ultraviolet absorbing layer is applied only to the display area and thus is excluded from the non-display area. However, in the same field of endeavor of liquid crystal display devices (e.g., [0002]), Lo teaches that it is known to apply a UV absorbing or light blocking layer to the display area of a liquid crystal display device but not to the non-display region of the device in order to permit irradiation and curing of a sealant in the peripheral non-display region while shielding the display region from UV irradiation that may cause light unevenness or irregularity in a display device (e.g., [0030], [0005], [0003]-[0006], Figs. 2, 4A). It therefore would have been obvious to the person of ordinary skill in the art at the time of filing to have applied the absorbing layers only to the display region in order to permit irradiation and curing of a sealant in the peripheral non-display region while shielding or protecting the display region from UV irradiation that may cause light unevenness or irregularity in a display device (e.g., [0030], [0005], [0003]-[0006], Figs. 2, 4A).
Regarding claims 4, and 9, modified Oishi additionally teaches that the light absorbing dye may be, for example, a benzotriazole (Yang, e.g., [0005]). 

Response to Arguments
Applicant’s arguments filed 8/25/22 are considered moot in light of the new grounds of rejection, which were necessitated by Applicant’s amendments. 
Therefore, claims 1, 4-6, 9, and 10 are rejected as described above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J FROST/Primary Examiner, Art Unit 1782